DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 is objected to because of the following informalities:  in line 6, it appears that “first input” should be inserted after “that the”.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  in line 6, it appears that “first input” should be inserted after “that the”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29, 31, 37-39, 41, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 11, 14-15, and 18-19 of U.S. Patent No. 10,925,570 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, 9, 11, 14-15, and 18-19 of the patent claim all of the elements claimed in claims 28-29, 31, 37-39, 41, and 47 of the instant application, but also recite a first interface and a second interface to be displayed corresponding to the second operating state and the third operating state, respectively.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29, 31-35, 37-39, 41-45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butzine et al. (US 2011/0288853 A1).
With respect to claims 28, 38, and 47, Butzine et al. disclose a method for controlling an X-ray imaging device (12) that operates in a first operating state (exposure pending state), the method being implemented on a computing device (122) having at least one processor (126) and at least one storage device (128), a non-transitory computer readable medium, comprising a set of instructions for controlling an X-ray imaging device that operates in a first operating state, wherein when executed by at least one processor, the set of instructions direct the at least one processor to effectuate a method, and a system, comprising: at least one storage device (128) storing a set of instructions for controlling an X-ray imaging device (12) that operates in a first operating state (exposure pending state); and at least one processor (126) configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: obtaining, via a terminal (46 and/or 34), a first input from a user (36), the first input being associated with a second operating state (exposure preparation state) of the X-ray imaging device; in response to the first input, causing the X-ray imaging device to switch from the first operating state to the second operating state; obtaining, via the terminal, a second input from the user, the second input being associated with a third operating state (exposure state) of the X-ray imaging device; determining whether the second input satisfies a switch condition (x-ray source inhibited or not inhibited) associated with the third operating state; and causing the X-ray imaging device to switch from the second operating state to the third operating state or back to the first operating state based on a determination result as to whether the second input satisfies the switch condition associated with the third operating state (paragraphs 0030+ & 0036+ & 0041-0042+).
With respect to claims 29 and 39, Butzine et al. disclose wherein the causing the X-ray imaging device to switch from the second operating state (exposure preparation state) to the third operating state (exposure state) or back to the first operating state (exposure pending state) based on a determination result as to whether the second input satisfies the switch condition associated with the third operating state comprises: in response to determining that the second input satisfies the switch condition (x-ray source not inhibited) associated with the third operating state, causing the X-ray imaging device to switch from the second operating state to the third operating state; or in response to determining that the second input does not satisfy the switch condition (x-ray source inhibited) associated with the third operating state, causing the X-ray imaging device to switch from the second operating state back to the first operating state (paragraphs 0041-0042+).
With respect to claims 31-32 and 41-42, Butzine et al. disclose wherein the terminal includes a function key (114 & 116) corresponding to the third operating state and a complementary key (106 & 108 & 118), and the determining whether the second input satisfies a switch condition associated with the third operating state comprises: determining whether the second input includes a first selection of the function key and a second selection of the complementary key; and in response to determining that the second input includes the first selection and the second selection, determining that the second input satisfies the switch condition associated with the third operating state; wherein the terminal includes a user interface, the user interface includes a first region (peripheral region of the exterior housing - 90) for the user to hold the terminal and a second region (region other than the peripheral region) other than the first region, the function key is located in the first region, and the complementary key is located in the second region.
With respect to claims 33-34 and 43-44, Butzine et al. disclose wherein the terminal includes an interface element (100-103), and the interface element changes its color when the X-ray imaging device switches to at least one of the second operating state or the third operating state; wherein the interface element includes a status bar (paragraphs 0043+).
With respect to claims 35 and 45, Butzine et al. disclose wherein the terminal includes an interface element for indicating a communication status between the terminal and the X-ray imaging device (paragraphs 0043+).
With respect to claim 37, Butzine et al. disclose wherein the first operating state is an exposure pending state, the second operating state is an exposure preparation state, and the third operating state is an exposure state (paragraphs 0041+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 36, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Butzine et al. (US 2011/0288853 A1) as applied to claims 28 and 38 above, and further in view of Rongen et al. (US 2015/0235354 A1).
With respect to claims 30 and 40, Butzine et al. do not specifically disclose wherein the determining whether the second input satisfies a switch condition associated with the third operating state comprises: determining whether the second input is obtained within a preset period after the X-ray imaging device switches from the first operating state to the second operating state; and in response to determining that the second input is obtained within the preset period, determining that the second input satisfies the switch condition associated with the third operating state.  Butzine et al. disclose pressing the prepare/exposure push button (92) first and second times to initiate preparation and exposure, respectively, or alternatively pushing the button to first and second positions (paragraph 0042).  Rongen et al. disclose a time length of the first key (activation element - 12) being selected being equal to or longer than a time threshold (paragraphs 0037-0038+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Butzine et al. to have the determining whether the second input satisfies a switch condition associated with the third operating state comprises: determining whether the second input is obtained within a preset period after the X-ray imaging device switches from the first operating state to the second operating state; and in response to determining that the second input is obtained within the preset period, determining that the second input satisfies the switch condition associated with the third operating state, because this is typical in control systems to avoid unintended exposure and/or other action, as taught by Rongen et al.
With respect to claims 36 and 46, Butzine et al. do not specifically disclose wherein in response to the first input, the causing the X-ray imaging device to switch from the first operating state to the second operating state comprises: determining whether the first input satisfies a switch condition associated with the second operating state; and in response to determining that the first input satisfies the switch condition associated with the second operating state, causing the X-ray imaging device to switch from the first operating state to the second operating state.  Rongen et al. disclose a time length of the first key (activation element - 12) being selected being equal to or longer than a time threshold (paragraphs 0037-0038+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Butzine et al. to determine whether the first input satisfies a switch condition associated with the second operating state; and in response to determining that the first input satisfies the switch condition associated with the second operating state, causing the X-ray imaging device to switch from the first operating state to the second operating state, because this is typical in control systems to avoid unintended exposure and/or other action, as taught by Rongen et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 3, 2022